NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 9 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BOBBY LEE MONTGOMERY,                           No. 16-16878

                Plaintiff-Appellant,            D.C. No. 2:12-cv-00817-RFB-NJK

 v.
                                                MEMORANDUM*
GUY LOUIS TURNER, LVMPD Officer
Badge No. 13518; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                 Richard F. Boulware, II, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Bobby Lee Montgomery appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging a Fourth Amendment false arrest

claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Haupt

v. Dillard, 17 F.3d 285, 287-88 (9th Cir. 1994). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because the record

shows that Montgomery had a full and fair opportunity to litigate the issue of

probable cause in his prior state criminal action, and, thus, he is collaterally

estopped from relitigating this issue in this action. See id. at 288-90 (explaining

that under Nevada law, a probable cause determination at a preliminary hearing

provides a full and fair opportunity to litigate the issue sufficient to support

collateral estoppel in a subsequent § 1983 action).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                       16-16878